THEA~RNEY                    GENERAL
                            OF   TEXAS




Dr. J. W. Edgar                          Opinion No. WW-774
Commissioner of Education
Texas Education Agency                   Re:   Questions concerning
Austin, Texas                                  the maximum local
                                               maintenance school tax
                                               and exceptions thereto
                                               under Articles 2784e
                                               and 2784e-1, Vernon's
Dear Dr. Edgar:                                Civil Statutes.
         We quote as follows from your recent letter:
         "Article 2922-16, Section 5 of the Foundation
    School Program Act, provides in the third paragraph
    as follows:
         "t?rovided that If the revenue that would be
         derived from the legal maximum local mainte-
         nance school tax is less than the amount that
         is assigned to a school district according to
         the economic index, and if such property
         valuation is not less than said property is
         valued for State and County purposes such
         lesser amount shall be the amount assigned to
         be raised by such school district.'
         "Since the inception of the Foundation Program
    this exception has been applied by determining the
    maximum maintenance tax a district could have under
    Article 2784e and applying this rate to the State and
    County valuations in the particular school district.
          "We would appreciate an opinion from your office
     on the following question:
         "Whether or not the outlined method of using
         the maximum total tax of $1.50 as provided
         in Article 2784e legally can be continued as
         a basis for determining exce tions or should
         the previsions of Article 27fi
                                      tie-1and the maxi-
         mum maintenance tax therein provided be applied?"
          Article 2784e, Vernon's Civil Statutes, establishes
$1.50 on the One Hundred Dollars valuation as the maximum tax
for maintenance of schools and 50$,on the Hundred Dollar
Dr. J. W. Edgar, page 2 (WW-774)


valuation as the maximum for taking care of the bonded indebtedness
for the purchase, construction, repair or equipment of buildings.
That statute places a $1.50 ceiling on the combined tax rate for
maintenance and the tax rate for interest and sinking fund on bonds.
          Article 2784e-1, Vernon's Civil Statutes, on the other
hand, does not fix a ceiling on the maintenance tax and the bond
tax combined. It allows school districts which elect to accept its
provisions a maximum maintenance tax of $1.50 on the One Hundred
Dollars valuation if the bonded indebtedness of the district is
seven per cent (7%) or less of the assessed value of taxable property.
The maximum tax for maintenance decreasts by 104 for each one per
cent (l$), or major fraction thereof, inLrease in bonded indebtedness
beyond seven per cent (7%) of the assessed value of taxable property
in the district. There is no limit as to the tax rate for interest
and sinking fund for bonds so long as the bonded indebtedness of the
district does not exceed ten per cent (10%) of the assessed value of
taxable property,
          In determining the "legal maximum local maintenance school
tax", as required by the subject provision of Article 2922-16, it is
clear that as to school districts operating under Article 2784e, the
debt service requfrement of such districts for interest and sinking
fund on bonds would be deducted from the $1.50 legal maximum tax
rate for maintenance and bonded indebtedness. This the Central Educa-
tion Agency has done since the enactment of Article 2922-16, accord-
ing to your letter.
          If, however, a school district operating under Article
2784e-1 has its "legal maximum local maintenance school tax" deter-
mined for purposes of Article 2922-16, with reference to the limits
provided in Article 2784e-1, its debt service requirement, or in
other words its tax rate for interest and sinking fund on bonds,
would not be deducted from its maximum tax rate for maintenance since
there is not an overall or combined maximum tax rate under Article
2784e-1 o Consequently, as between two school districts with the
same valuation on a State and County basis, but one of which is sub-
ject to Article 2784e and the other of which is subject to Article
2784~1)  the latter would have a ?,igher"le al maximum local main-
tenance tax" for purposes of Article 2922-l8, It follows that such
latter district WGUld also have to bear a larger fund assignment if
such increase brought the amount of "legal maximum local maintenance
SChGOl tax" up above the amount assigned to the district under the
economic index.
          We do notebelieve that the Legislature intended that the
computation of the "legal maximum local maintenance school tax" is
to be made on the basis of the limits set in Article 2784e-1.
Dr. J. W. Edgar, Page 3 (WW-774)


Patently, such a procedure would penalize initiative and dis-
courage progress in the improvement of our schools at the local
level because an extra tax burden would be placed by the State
upon the school districts which elect to better their school
operation and facilities through higher local taxes under the high-
er tax limits provided in Article 2784e-1. It would fly in the
face of the manifest purpose of the Foundation School Program Act,
namely to improve the public schools of Texas.
          When Article 2922-16 was enacted in 1949, Article
2784e was the only statute fixing the legal maximum tax rates for
school districts. Hence, at the time of the enactment, the sub-
ject portion of Article 2922-16 had reference only to Article
2784e.

          Moreover, it may be seen that the particular purpose of
the series of provisos in Section 5 of Article 2922-16, in which
the subject proviso appears, is to afford relief from any discrimi-
nation which might be made against a school district due to the use
of the economic index as a means of determining a school district's
ability to contribute to the Foundation School Program. Therefore,
it would be unreasonable to hold that in the subject proviso the
Legislature intended for the determination of the "legal maximum
local maintenance school tax" to be made in such a way as to de-
feat the very purpose of the proviso by discriminating against a
school district. The courts will never adopt a construction that
will make a statute absurd or ridiculous, or one that will lead to
absurd consequences if the language is susce tible of any other
meaning. 39 Tex.Jur, 222, Statutes, Sec. 118 .
          Article 2784e-1 says nothing about its tax rates being
made applicable to the determination of the "legal maxi~mumlocal
maintenance school tax" under Article 2922-16. To the contrary,
Article 2784e-1, in our opinion, reveals a purpose on the part of
the Legislature to afford to school districts the privilege of
financing a special and improved school program over and above that
permitted by the Foundation School Program and the ordinary legal
limits on local taxation by school districts. Such a purpose is
inconsistent wi%h the idea that the legal maximums established by
Article 2784e-1 are to be used in determining what a school district
should be required to ccntribute to the Foundation School Program.
The Texas Education Agency, as indicated by your letter, gives this
construction to t,hestatute. The Courts and this Department will
ordinarily uphold a construction placed upon a statute by an ex-
ecutive officer or department charged with its administration. 39
Tex.Jur. 235, Statutes, Sec. 126.
          Accordingly, it is our opinion that all school districts
Dr. J. W. Edgar, page 4 (WbJ-774)


including those which operate under Article 2784e-1, should be
Judgedby the maximum tax rates established in Article 2784e in
deL2rmining the "legal maximum local maintenance school tax" of
such districts for purposes of Section 5 of Article 2922-16. It
should be noted that the 5Od maximum set by Article 2784e on the
tax rate for interest and sinking fund on bonds would, of course,
be used in this computation even though the debt service require-
ment of the district operating under Article 2784e-1 exceeds this
maximum.
                                 SUMMARY
                                 -----me
            The legal maximum local maintenance school tax
            is to be computed for purposes of Article 2922-16,
            Section 5, Vernon's Civil Statutes, under the
            maximum tax rates established in Article 2784e,
            Vernon's Civil Statutes.
                                       Yours very truly,
                                       WILL WILSON
                                       Attorney General of Texas




                                           Assistant
HGB:mg
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman

C. Dean Davis
John Reeves
Bob Eric Shannon
Grundy Williams
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore